Case 1:20-cv-00206-TFM-MU Document 9 Filed 06/05/20 Page 1 of 2                          PageID #: 24




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 RUSSELL L. BURGESS,                                )
                                                    )
         Petitioner,                                )
                                                    )
 vs.                                                )   CIV. ACT. NO. 1:20-cv-206-TFM-MU
                                                    )
 TREY OLIVER, et al.,                               )
                                                    )
         Respondents.                               )

                          MEMORANDUM OPINION AND ORDER

        On April 24, 2020, the Magistrate Judge entered a report and recommendation which

recommends this action be dismissed without prejudice for failure to prosecute and to comply with

the court’s orders as well as because the case is moot. See Doc. 6. No objections were filed.

        Fed. R. Civ. P. 41(b) authorizes dismissal of a complaint for failure to prosecute or failure

to comply with a court order or the federal rules. Gratton v. Great Am. Commc’ns, 178 F.3d 1373,

1374 (11th Cir. 1999). Further, such a dismissal may be done on motion of the defendant or sua

sponte as an inherent power of the court. Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d 1333,

1337 (11th Cir. 2005). “[D]ismissal upon disregard of an order, especially where the litigant has

been forewarned, generally is not an abuse of discretion.” Vil, 715 F. App’x at 915 (quoting Moon

v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)). “[E]ven a non-lawyer should realize the peril

to [his] case, when [he] . . . ignores numerous notices” and fails to comply with court orders.

Anthony v. Marion Cty. Gen. Hosp., 617 F.2d 1164, 1169 (5th Cir. 1980); see also Moon v.

Newsome, 863 F.2d at 837 (As a general rule, where a litigant has been forewarned, dismissal for

failure to obey a court order is not an abuse of discretion.). Therefore, the Court finds it appropriate

to exercise its “inherent power” to “dismiss [Plaintiff’s claims] sua sponte for lack of prosecution.”



                                             Page 1 of 2
Case 1:20-cv-00206-TFM-MU Document 9 Filed 06/05/20 Page 2 of 2                        PageID #: 25




Link v. Wabash R.R. Co., 370 U.S. 626, 630, 82 S. Ct. 1386, 8 L. Ed. 2d 734 (1962); see also Betty

K Agencies, Ltd., 432 F.3d at 1337 (describing the judicial power to dismiss sua sponte for failure

to comply with court orders).

       Since the filing of his Petition on April 6, 2020 as well as a letter from the same date, there

has been no additional action by the Plaintiff despite the April 7, 2020 order for him to complete

the Court’s 2241 Petition and pay the filing fee or a motion to proceed in forma pauperis. See

Docs. 1, 3, 4. Further, Plaintiff also did not notify the Court of his change in address as required

and mail has been returned as undeliverable. See Docs. 5, 7, 8.

       Accordingly, after due and proper consideration of all portions of this file deemed relevant

to the issues raised, and there having been no objections filed, the Report and Recommendation of

the Magistrate Judge is ADOPTED and this action is DISMISSED without prejudice for failure

to prosecute and obey the Court’s order as well as because the action is moot due to Petitioner

being released from the Mobile County Metro Jail.

       DONE and ORDERED this 5th day of June, 2020.

                                                      /s/Terry F. Moorer
                                                      TERRY F. MOORER
                                                      UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
